After Remand from the Alabama Supreme Court

PER CURIAM.
The prior judgment of this court affirming the summary judgments entered by the Madison Circuit Court (“the trial court”) in favor of West Wind Condominium Association, Inc., and Joseph London III has been reversed, and the cause remanded by the Supreme Court of Alabama. See Ex parte Ross, 153 So.3d 43 (Ala.2014). On remand to this court, and in compliance with the supreme court’s opinion, the summary judgments entered by the trial court in favor of West Wind and London are reversed, and the cause is remanded to the trial court for further proceedings consistent with the supreme court’s opinion.
REVERSED AND REMANDED.
All the judges concur.